Exhibit 10.24

 

[*] Indicates that a portion of this exhibit has been omitted based on a request
for confidential treatment submitted to the Securities and Exchange Commission. 
The omitted portion has been filed separately with the Commission.

 

AGREEMENT

 

This Agreement is entered into and made effective as of April 2, 2004, between
NeoRx Corporation (“NeoRx”), having offices at 300 Elliott Avenue W., Suite 500,
Seattle, Washington 98119-4114, and Aletheon Pharmaceuticals, Inc. (“Aletheon”),
having offices at 2722 Triton Drive NW, Seattle, WA 98117.

 

WHEREAS, NeoRx has rights relating to Pretarget® patents and trademarks and
Aletheon desires to acquire certain of those rights pertaining to the Pretarget®
patents and trademarks as set forth below;

 

WHEREAS, the parties, for mutual good and valuable consideration, hereby agree
as follows:

 

1.             Definitions

 

The following terms shall have the following meanings as used in this Agreement:

 

Clinical Trial:  A human clinical trial conducted pursuant to an IND or its
equivalent, including a human clinical trial conducted under physician–sponsored
IND or its equivalent.

 

Effective Date:  April 2, 2004.

 

IND:                      An Investigational New Drug application (as defined in
the U.S. Food, Drug and Cosmetics Act and regulations promulgated thereunder),
any successor application or any foreign equivalent.

 

Net Sales:                                        With respect to a Pretarget
Product, the [*] invoiced by Aletheon, its affiliates and licensees for the sale
of such Pretarget Product or other disposition of such Pretarget Product, less
(a) [*] and separately stated on the invoice, (b) credits actually given in the
ordinary course for [*], and (c) [*] separately itemized on the invoice for
shipping the Pretarget Product to independent third parties.  Net Sales shall
not include any transfer between Aletheon and its affiliates for resale, but
shall include the resale from its affiliates.  Any Pretarget Product sold or
otherwise disposed of in other than an arm’s-length transaction or for other
property (e.g., barter) shall be deemed invoiced at its fair market value in the
country of sale or disposition.

 

Pivotal Clinical Trial:  A Clinical Trial of a product on a sufficient number of
human subjects done primarily to support an application for Regulatory Approval
to market the product for the proposed therapeutic indication regardless of the
outcome of the Regulatory Approval process.

 

1

--------------------------------------------------------------------------------


 

Pretarget Intellectual Property:  Pretarget Patents and Pretarget Trademarks.

 

Pretarget Patents:  Patents and applications owned or controlled by NeoRx and
set forth on Schedule A, including foreign equivalents, provisionals,
continuations, re-examinations, re-issues and patents issuing thereon.

 

Pretarget Product:  A product, the use, manufacture, sale, offer for sale or
import of which,  where and when used, sold, offered for sale or imported, is
covered by at least one claim of a patent or patent application included in the
Pretarget Patents.

 

Pretarget Trademarks:  Trademark registrations and applications, owned or
controlled by NeoRx, and set forth in Schedule B, and all goodwill associated
therewith.

 

Regulatory Approval: The action by a regulatory body which is required before
legal commercial sale or use of a product in a regulatory jurisdiction, for
example, approval by the United States Food and Drug Administration in the
United States.

 

Third Party Licenses:  The licenses set forth in Schedule C.

 

2.                                      Assignment

 

Subject to the terms and conditions of this Agreement, NeoRx hereby sells,
transfers, conveys, assigns and delivers to Aletheon, and Aletheon hereby
purchases and accepts, all of NeoRx’s right, title and interest in and to all of
the Pretarget Intellectual Property.

 

3.             Milestone Payments, Royalties and Outlicensing Fees

 

In consideration of the assignment of the Pretarget Intellectual Property to
Aletheon, Aletheon shall make the following payments to NeoRx:

 

Milestone Payments

 

(a)          [*] within 30 days of initiation of a Phase I Clinical Trial in any
country for a Pretarget Product for a first indication;

 

(b)         [*] within 30 days of initiation of a Phase I Clinical Trial in any
country for a Pretarget Product for a second indication;

 

(c)          [*] within 30 days of the initiation of a Phase II Clinical Trial
in any country for a Pretarget Product for a first indication:

 

(d)         [*] within 30 days of the initiation of a Phase II Clinical Trial in
any country for a Pretarget Product for a second indication:

 

2

--------------------------------------------------------------------------------


 

(e)          [*] within 30 days of initiation of a Pivotal Clinical Trial in any
country for a Pretarget Product for a first indication;

 

(f)            [*] within 30 days of initiation of a Pivotal Clinical Trial in
any country for a Pretarget Product for a second indication;

 

(g)         [*] within 30 days of the Regulatory Approval in any country of a
Pretarget Product for a first indication;

 

(h)         [*] within 30 days of the Regulatory Approval in any country of a
Pretarget Product for a second indication;

 

(i)             [*] within 30 days of [*] Net Sales for all Pretarget Products
worldwide reaching [*]:

 

(j)             [*] within 30 days of [*] Net Sales of all Pretarget Products
worldwide reaching [*]; and

 

(k)          [*] within 30 days of [*] Net Sales of all Pretarget Products
worldwide reaching [*].

 

Milestones (a) and (b) are due only for the first two Pretarget Products that
enter a Phase I Clinical Trial.  Milestones (c) and (d) are due only for the
first two Pretarget Products that enter a Phase II Clinical trial whether these
Pretarget Products are the same or different from the Pretarget Products that
triggered milestone (a) or (b).  Milestones (e) and (f) are due only for the
first two Pretarget Products that enter a Pivotal Clinical Trial whether these
Pretarget Products are the same or different from the Pretarget Products that
triggered milestone (a), (b), (c) or (d).  Similarly, milestones (g) and (h) are
due on the first two Pretarget Products that achieve Regulatory Approval whether
they are the same or different from the Pretarget Products that triggered
milestones (a), (b), (c), (d), (e) or (f).  Payment of any of the foregoing
milestones shall be made only once for each achievement of such milestone.

 

Royalties

 

For a Pretarget Product that contains a radioactive effector molecule, Aletheon
shall pay NeoRx a royalty of [*] of Net Sales worldwide.

 

For a Pretarget Product that does not contain a radioactive effector molecule,
Aletheon shall pay NeoRx a royalty of [*] of Net Sales worldwide.

 

Royalties shall be paid to NeoRx within 30 days after the end of each calendar
quarter, unless such royalties are passed through from a third party and in such
event shall be paid within 60 days after the end of each calendar quarter.

 

3

--------------------------------------------------------------------------------


 

Outlicensing Fees

 

Aletheon shall pay NeoRx [*] of the consideration (including upfront, license
fees and milestone payments) it receives upfront or in the future under
outlicences or assignments of all or a portion of Pretarget Intellectual
Property; said payments to be based on that portion of the consideration fairly
attributable to the Pretarget Intellectual Property, said consideration
including [*].  Outlicensing fees shall not be due on royalties which shall be
passed through as obligations under the terms in this Section 4 above. 
Outlicensing fees shall also not be due on direct R&D support.  Aletheon shall
notify NeoRx within 15 days of execution of an outlicense or assignment of all
or a portion of Pretarget Patents and provide a copy of said outlicense or
assignment with sufficient information for NeoRx to determine the financial
terms of the outlicense or assignment.  Outlicensing fees shall be paid to NeoRx
within 30 days after Aletheon’s receipt of such consideration under each
outlicense or assignment.

 

Late Fees

 

Any royalties, milestones, outlicensing fees or other amounts due under this
Agreement not paid when due shall be subject to finance charges of [*] per month
or the highest rate permitted by applicable usury law, whichever is less,
determined and compounded daily from the date due until the date paid.

 

4.             Third Party Licenses

 

NeoRx agrees to promptly request consent from each of its licensors of Third
Party Licenses to assign the licenses to Aletheon, and to reasonably cooperate
in such assignment, but shall not be responsible for any additional payments
such licensors may seek to impose for such assignments.  NeoRx shall assign to
Aletheon all of NeoRx’s right, title and interest under the Third Party Licenses
for which NeoRx obtains such consent, which consent shall include the release of
NeoRx from any future liability under the Third Party Licenses, and Aletheon
shall assume all of NeoRx’s liabilities and obligations arising under such Third
Party Licenses after the effective date of the assignment.  NeoRx is not
required to grant sublicenses under any of its existing agreements related to
the Pretarget Intellectual Property and shall not be required to assign its
agreement with the [*] unless Aletheon pays all costs incurred or to be incurred
by NeoRx to assign such agreement.

 

5.             Due Diligence, Progress Reports, Term and Termination

 

Due Diligence

 

Aletheon shall use commercially reasonable efforts to develop and market at
least one Pretarget Product for which payments are due under Article 4 of this
Agreement and shall exercise reasonable judgment and good faith in determining
whether to cease the maintenance, prosecution or defense of any of the Pretarget
Patents.

 

4

--------------------------------------------------------------------------------


 

Progress Reports

 

Aletheon shall provide to NeoRx a written report at least [*] per [*], which
accurately describes the current development progress of the Pretarget
Product(s).

 

6.             Royalty Reports; Audits

 

With each payment of royalties under Section 4, Aletheon shall provide NeoRx
with a written report of (a) Net Sales and (b) a calculation of the royalties
due thereon.  Aletheon shall keep, or cause to be kept, accurate books and
records in reasonable detail regarding the calculation of payments and the
reports given hereunder, and shall retain such books and records at its
principal place of business for at least [*] years after the end of the calendar
year to which they pertain.  NeoRx shall have the right, at its expense and not
more frequently than once per calendar year, to have an independent certified
public accounting firm of nationally recognized standing, selected by NeoRx,
examine during normal business hours the books and records of Aletheon relating
to the calculation of payments and reports given hereunder for any period during
which Aletheon is to keep the books and records.  If such examination discloses
an underpayment, Aletheon shall remit to NeoRx the amount of such underpayment
(plus interest pursuant to Section 4).  If such examination discloses an
underpayment in excess of [*] for the period under review, then Aletheon shall
also remit to NeoRx an amount equal to NeoRx’s out-of-pocket costs of the
examination.

 

7.             Acknowledgement and Warranties; Disclaimer; Indemnification

 

Each Party warrants that it has the authority to enter into this Agreement and
that its entry into or performance of this Agreement does not conflict with any
other agreement, instrument or understanding, oral or written, to which it is a
party or is bound.

 

Further, NeoRx warrants that (a) it is the owner of the Pretarget Patents, and
(b) to the knowledge of NeoRx, it has not received written notice from any third
party alleging that the issued patents included in the Pretarget Patents are
invalid or unenforceable.

 

Except for the warranties expressly set forth above, NeoRx hereby states and
Aletheon acknowledges and accepts that the Pretarget Intellectual Property is
being sold “AS IS”, “WHEREIS” and with (a) no express or implied warranties or
representations of any kind including but not limited to any warranties
regarding merchantability or fitness for a particular purpose or use, (b) no
warranties of validity, scope or enforceability, and (c) in the case of any
Pretarget Product and Pretarget Trademarks, no warranties of non-infringement. 
NeoRx makes no representations or warranties that it shall be able to obtain the
consent of the licensors of Third Party Licenses to assign said Licenses to
Aletheon. Furthermore, NeoRx shall have no obligation to initiate, pay for,
enjoin or defend any Pretarget Intellectual Property from possible infringing
actions of third

 

5

--------------------------------------------------------------------------------


 

parties, or to enforce, defend, prosecute or maintain any of the Pretarget
Intellectual Property after the Effective Date.  Aletheon shall reimburse any
costs or expenses incurred by NeoRx in connection with the prosecution,
maintenance, defense or enforcement of the Pretarget Intellectual Property by
Aletheon after the Effective Date.

 

EXCEPT AS SET FORTH IN THIS AGREEMENT, NEORX MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE PRETARGET INTELLECTUAL PROPERTY, EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, PATENTABILITY AND NONINFRINGEMENT.

 

Aletheon shall indemnify, defend and hold harmless NeoRx and its directors,
officers, employees and agents and their respective successors and assigns from
and against all liabilities, damages, losses and expenses (including, without
limitation, reasonable attorneys’ fees) arising from or attributable to (a) the
development, manufacture, distribution, use or sale of Pretarget Products or
Pretarget Intellectual Property by Aletheon or its affiliates or licensees, and
(b) any performance or non-performance of the Third Party Licenses assigned to
Aletheon under this Agreement occurring after the effective date of the
assignment.

 

8.             Governing Law and Jurisdiction

 

This Agreement is governed by the laws of the State of Washington without
reference to its choice of law principles to the contrary and both parties
submit to the jurisdiction of state and federal courts located in King County,
Washington for any disputes arising from this Agreement.

 

9.             Security Interest

 

Aletheon hereby grants NeoRx a security interest in the Pretarget Patents and
all proceeds, income, royalties and other payments now or hereafter due and
payable with respect thereto (“Collateral”) to secure the payment of all present
and future royalties, milestones, and outlicensing fees payable under this
Agreement, as it may be amended from time to time.  Aletheon authorizes NeoRx to
file and record under the Uniform Commercial Code (“UCC”) and with the United
States Patent and Trademark Office financing statements, amendments and other
documents deemed reasonably necessary by NeoRx to evidence, perfect and maintain
the security interests created hereby.  Aletheon shall cooperate with NeoRx in
the timely execution and filing of such documents.  Upon the failure of Aletheon
to pay any such amounts when due under this Agreement (after written notice
thereof and a thirty day cure period), NeoRx shall have the rights and remedies
of a secured party under the UCC; provided, however, that NeoRx shall not
terminate the rights of an assignee or licensee of Aletheon’s interests in the
Pretarget Patents if (a) such assignee or licensee agrees to pay, and does pay,
directly to NeoRx the royalties and milestones due under this Agreement that are
associated with, or arise from, its use of the

 

6

--------------------------------------------------------------------------------


 

Pretarget Patents and (b) NeoRx is paid the outlicensing fees due under this
Agreement that are attributable to the assignment or license of the Pretarget
Patents to such assignee or licensee.

 

10.          Assignment

 

Aletheon may assign this Agreement with the written consent of NeoRx, which
consent shall not be unreasonably withheld. NeoRx can assign this Agreement
without the consent of Aletheon.  In the event NeoRx assigns any or all of its
rights under this Agreement it shall notify Aletheon in writing.

 

11.          Confidentiality and Publicity

 

The Parties agree to keep confidential the terms of this Agreement except to the
extent that disclosure is required by law or except as is otherwise agreed to by
the parties.  However, Aletheon may disclose the terms of this Agreement to its
affiliates, sublicensees, and contractors, and including (without limitation)
potential sublicensees, potential merger and/or acquisition partners, potential
acquirers, and professional advisors of Aletheon (so long as each of these
executes an appropriate non-disclosure and non-use agreement with Aletheon). 
All reports, agreements or other information provided by Aletheon to NeoRx or
its agents pursuant to this Agreement shall be kept confidential.

 

12.          Severability

 

Any provision in this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

13.          Waiver

 

No failure or delay by any Party to insist on the strict performance of any
term, condition, covenant or agreement of this Agreement, or to exercise any
right, power or remedy hereunder or consequent upon a breach hereof, shall
constitute a waiver of any such term, condition, covenant, agreement, right
power or remedy of any such breach or preclude such Party from exercising any
such right, power or remedy at any later time or times.

 

14.          Compliance with Laws

 

The Parties shall comply with all applicable laws, rules and regulations and
orders of the United States and all jurisdictions and any governmental agency or
court thereof in connection with this Agreement and the transactions
contemplated herein.

 

7

--------------------------------------------------------------------------------


 

15.          Notice

 

Any notice or other communication required or permitted to be made or given to
either Party under this Agreement shall be in writing and shall be deemed given
if delivered by hand or by facsimile transmission (transmission verified),
received by registered or certified mail (return receipt requested), postage
prepaid, or sent by overnight or express courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice; provided, however, that notices of a change of address shall be
effective only upon receipt thereof):

 

In the case of NeoRx:

 

NeoRx Corporation

300 Elliott Avenue W., Suite 500

Seattle, WA 98119-4114

Attention:  Vice President, Legal

Telephone:  (206) 286-2526
Facsimile:  (206) 286-2537

 

 

In the case of Aletheon:

 

Aletheon Pharmaceuticals, Inc.

c/o Heller Ehrman White & McAuliffe LLP

701 5th Avenue, Suite 6100

Seattle, WA 98104

Attention:  Debra Leith

Telephone:  (206) 389-6017

Facsimile: (206) 447-0849

 

16.          Entire Agreement

 

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations, representations and statements,
whether oral, written, implied or expressed, relating to such subject matter.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date by their duly authorized representatives.

 

8

--------------------------------------------------------------------------------


 

 

Aletheon Pharmaceuticals, Inc.

 

 

 

By:

 

/s/ Donald B. Axworthy

 

 

 

Donald B. Axworthy

 

 

Chief Executive Officer

 

 

 

 

 

NEORX CORPORATION

 

 

 

 

 

By:

 

/s/ Jack L. Bowman

 

 

 

Jack L. Bowman

 

 

Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

Pretarget Patents

 

[*]

 

10

--------------------------------------------------------------------------------


 

SCHEDULE B

Pretarget Trademarks

 

[*]

 

11

--------------------------------------------------------------------------------


 

SCHEDULE C

Third Party Licenses

 

[*]

 

12

--------------------------------------------------------------------------------